IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 477
 MAGISTERIAL DISTRICTS WITHIN THE              :
 22nd JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                           ORDER



PER CURIAM

       AND NOW, this 16th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 22nd Judicial District (Wayne County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Wayne

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 22-3-01                         Dreher Township
 Magisterial District Judge Bonnie L. Carney          Hawley Borough
                                                      Lake Township
                                                      Lehigh Township
                                                      Palmyra Township
                                                      Paupack Township
                                                      Salem Township
                                                      Sterling Township

 Magisterial District 22-3-02                         Canaan Township
 Magisterial District Judge Kay L. Bates              Cherry Ridge Township
                                                      Honesdale Borough
                                                      Prompton Borough
                                                      South Canaan Township
                                                      Texas Township
                                                      Waymart Borough
Magisterial District 22-3-04                       Berlin Township
Magisterial District Judge Jonathan J. Dunsinger   Bethany Borough
                                                   Buckingham Township
                                                   Clinton Township
                                                   Damascus Township
                                                   Dyberry Township
                                                   Lebanon Township
                                                   Manchester Township
                                                   Mount Pleasant Township
                                                   Oregon Township
                                                   Preston Township
                                                   Scott Township
                                                   Starrucca Borough